Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: user 1, authorities 2, security system 10, device 12, computer 14, computing device 16, transmitter 18, main body 20, battery 36, coil 39, processor 42, memory 44, sensors 46, accelerometer 48, free end 57, emitter 67, detector 68, second connection 72, conditions 80, and analytics 82. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 71 from Fig. 9, 503 and 505 from Fig. 15. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 14, the specification does not include any written description or information about “a protection circuit module for monitoring and controlling electrical and/or wireless communications to and from the at least one battery.” The specification does describe a protection circuit module but does not describe its functions as claimed in claim 14. The lack of written description raises doubt as to the possession of the claimed subject matter at the time of filing. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a second cable" in line 1.  In claim 3 and the claims 1-2 that it depends on, there is no disclosure of a first cable. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “further comprising a second cable” will read as “wherein the tensile-strength and/or fiber optic cable and/or delicate breakable metal circuitry further comprises a first cable and a second cable”. 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180013947 A1), hereafter Kim.
Regarding claim 1, the embodiment of Figs. 2 and 3 teaches a system including a device (electronic device 100, Fig. 2) comprising: a main body (main body 101, Fig. 2) defining a first end (first end 1, Modified Fig. 2 below) opposite a second end (second end 2, Modified Fig. 2 below), an interior surface (interior surface 3, Modified Fig. 2 below) opposite an exterior surface (exterior surface 4, Modified Fig. 2 below) and both extending between the first end and the second end; a display positioned on the exterior surface (display 151, Fig. 2);  at least one battery housed within the main body (main battery 192, Fig. 3); a computing module housed within the main body, wherein the computing module includes a processor (circuit unit 184, Fig. 3; implied processor as 184 is used to control electronic components, paragraph [0143]); a band (band part 130, Fig. 3) configured to extend from the first end to the second end for defining a void between the interior surface and the band (void 6, Modified Fig. 2 below); a tensile-strength and/or fiber optic cable and/or delicate breakable metal circuitry housed within the band and extending across an entire length of the band (band board 185, Fig. 3). However, the embodiment of Figs. 2 and 3 does not expressly teach the at least one magnet positioned on a side surface extending between the first end, the second end, the interior surface and the exterior surface; at least one battery positioned proximal the at least one magnet; and wherein the computing module includes memory.

    PNG
    media_image1.png
    720
    692
    media_image1.png
    Greyscale

Modified Fig. 2
The embodiment of Figs. 33-40, however, teaches the at least one magnet (main body magnet 350, Figs. 34 and 36) positioned on a side surface (insertion groove 330, Fig. 37, Paragraph [0293]) extending between the first end (first side 7, Modified Fig. 34 below), the second end (second side 8, Modified Fig. 34 below), the interior surface (interior side 9, Modified Fig. 34 below) and the exterior surface (bezel 310, Fig. 34). Kim teaches that the at least one magnet on the side surface can be used as an attachment mechanism for the band that facilitates swapping the band for aesthetic purposes (Fig. 38, paragraphs [0309] and [0311]) and for modularization of the components in the band (Fig. 40, paragraph [0316])

    PNG
    media_image2.png
    432
    630
    media_image2.png
    Greyscale

Modified Fig. 34
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Figs. 2 and 3 to include the at least one magnet positioned on a side surface extending between the first end, the second end, the interior surface and the exterior surface found in the embodiment of Figs. 33-40. Doing so would increase the modularity and customizability of the system. Additionally, when the embodiment of Figs. 2 and 3 is modified with the embodiment of Figs. 33-40, the at least one battery (192) will be positioned proximal the at least one magnet (350) will be taught by default. However, the combination of these two embodiments does not teach wherein the computing module includes memory.
The embodiment of Fig. 1, however, teaches the computing module (controller 180, Fig. 1) includes memory (memory 170, Fig. 1). Kim teaches that the included memory can store data and application programs to be driven by the computing module do various operations (paragraph [0078] and [0079]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of the embodiments of Figs. 2-3 and 33-40 to include the computing module including memory of the embodiment of Fig. 1. Doing so would allow operation data and applications to be stored and executed. 
Regarding claim 4, the combination of the embodiments of Figs. 2-3, Figs. 33-40, and Fig. 1 teaches the system as claimed in claim 1, further comprising an accelerometer (sensing unit 140, Fig. 1; in paragraph [0075], an acceleration sensor is mentioned as a potential sensor, but is not labeled in Fig. 1) housed within the main body (paragraph [0232] implies that all components shown in Fig. 1 can be found in the main body) and in communication with the processor (controller 180, Fig.1). Kim teaches that the acceleration sensor in combination with the sensing unit can be used to generate a sensing signal based on the surrounding environment, which would allow the processor to change its operation accordingly (paragraph [0095])
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of the embodiments of Figs. 2-3, 33-40, and Fig. 1 of claim 1 to include the accelerometer housed within the main body and in communication with the processor of the embodiment of Fig. 1. Doing so would allow for the operation of the system to react to the surrounding environment. 
Regarding claim 5, the combination of the embodiments of Figs. 2-3, Figs. 33-40, and Fig. 1 teaches the system as claimed in claim 1, further comprising a microphone (microphone 122, Fig.1) housed within the main body (paragraph [0232] implies that all components shown in Fig. 1 can be found in the main body) and in communication with the processor (controller 180, Fig.1). Kim teaches that including a microphone connected to the processor allows for external audio signals recorded, converted to electrical voice data and analyzed (paragraph [0093])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of the embodiments of Figs. 2-3, 33-40, and Fig. 1 of claim 1 to include the microphone housed within the main body and in communication with the processor of the embodiment of Fig. 1. Doing so would allow for external audio signals to be converted to electrical voice data and analyzed.
Regarding claim 6, the combination the embodiments of Figs. 2-3, Figs. 33-40, and Fig. 1 teaches the system as claimed in claim 1, further comprising a metallic strip housed within the band and extending across the entire length of the band (band board 185, Fig. 3).
Regarding claim 7, the combination the embodiments of Figs. 2-3, Figs. 33-40, and Fig. 1 teaches the system as claimed in claim 1, wherein the device is in wireless communication with one or more remote computers or computing devices (short range communication module 114, Fig. 1; Paragraph [0089] and [0090]). Kim teaches that having the device be in wireless communication with one or more remote computing devices allows for data to be transmitted back and forth more easily, such as phone calls or messages (paragraph [0090]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of the embodiments of Figs. 2-3, 33-40, and Fig. 1 of claim 1 to include wherein the device is in wireless communication with one or more remote computers or computing devices of the embodiment of Fig. 1. Doing so would facilitate the transfer of data from the system to one or more remote computing devices. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rauhala (US 20200000351 A1), hereafter Rauhala.
Regarding claim 2, Kim teaches the system as claimed in claim 1, but does not expressly teach where the device further includes: a plurality of teeth defined by a male portion of the band; and at least one clasp included within the female portion and configured to engage at least one of the teeth. 
Rauhala, however, teaches a plurality of teeth (teeth 1, modified Fig. 3B below) defined by a male portion of the band (male 3, modified Fig. 3B below); at least one clasp (clasp 2, modified Fig. 3B below) included within the female portion (female 4, modified Fig. 3B below) and configured to engage at least one of the teeth. Rauhala teaches that a band secured by a plurality of teeth engaged by a clasp allows for a more precise and improved fit over conventional wrist bands (paragraph [0010] and [0028]).


    PNG
    media_image3.png
    407
    568
    media_image3.png
    Greyscale

Modified Fig. 3B
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of claim 1 as taught by Kim to include a plurality of teeth defined by a male portion of the band; and at least one clasp included within the female portion and configured to engage at least one of the teeth as taught by Rauhala. Doing so would allow the band to have an improved fit over a conventional wrist band. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rauhala and Magi (US20150185764A1), hereafter Magi.
Regarding claim 3, the combination of Kim and Rauhala teaches the system as claimed in claim 3, but does not teach wherein the tensile-strength and/or fiber optic cable and/or delicate breakable metal circuitry further comprises a first cable and a second cable.
Magi, however, teaches wherein the tensile-strength and/or fiber optic cable and/or delicate breakable metal circuitry further comprises a first cable (first SMA cable 16a(1), Fig. 1A) and a second cable (second SMA cable 16a(2), Fig. 1A). Magi teaches that the first and second cable can be made of shape memory alloy to assist with the opening and closing of the band (paragraph [0039]), wherein the default shape of the first cable can be curved and the default shape of the second cable can be flat, so that the band deforms accordingly when a current is applied to the cables (paragraph [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of claim 2 as taught by the combination of Kim and Rauhala to include wherein the tensile-strength and/or fiber optic cable and/or delicate breakable metal circuitry further comprises a first cable and a second cable of Magi. Doing so would allow for the band to have 2 cables that assist the user in detaching and attaching the system. 

Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Toya (US 7633263 B2), hereafter Toya, and Kim et al. (WO2019143106A1), hereafter Seong Kim.
Regarding claim 8, Kim teaches the system as claimed in claim 1, but does not teach where it further includes a charger, the charger including: a charger main body defining a first charger end opposite a second charger end, an interior charger surface opposite an exterior charger surface and both extending between the first charger end and the second charger end, and one or more side charger surfaces extending between the first charger end, the second charger end, the interior charger surface and the exterior charger surface; a charger display positioned on one of the charger surfaces of the charger main body; at least one charger magnet positioned on one of the charger surfaces of the charger main body; at least one charger battery positioned within the charger main body; a charger male band extending from the first charger end; and a charger female band extending from the second charger end for selectively engaging with the charger male band. 
Toya, however, teaches a charger, the charger including: a charger main body (battery charger 10, Fig. 1) defining a first charger end (first charger end 1, modified Fig. 1 below) opposite a second charger end (second charger end 2, modified Fig. 1 below), an interior charger surface (bottom plate 11B, modified Fig. 1 below) opposite an exterior charger surface (top plate 11A, Fig. 1) and both extending between the first charger end and the second charger end, and one or more side charger surfaces (side charger surface 5, modified Fig. 1 below) extending between the first charger end, the second charger end, the interior charger surface and the exterior charger surface; a charger display (display window 28, Fig. 1) positioned on one of the charger surfaces (11A) of the charger main body; at least one charger magnet (primary coil 13, Col 3 lines 39-42 describe magnetic force radiating off 13) positioned on one of the charger surfaces of the charger main body (although figures show 13 in the storage space 18, Col 2 line 22-24 states that 13 can be disposed in 11A); at least one charger battery positioned within the charger main body (internal battery 12, Fig. 5). Toya teaches that this charger design is light weight, thin, small, and convenient to carry (Col 2 line 49-50). Additionally, Toya also teaches that this charger design allows for a portable device to be charged even when external power supply is not connected to the charger, due to the built-in battery (Col 2 line 34-36).

    PNG
    media_image4.png
    565
    691
    media_image4.png
    Greyscale

Modified Fig. 1
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of claim 1 taught by Kim, to include a charger, the charger including: a charger main body defining a first charger end opposite a second charger end, an interior charger surface opposite an exterior charger surface and both extending between the first charger end and the second charger end, and one or more side charger surfaces extending between the first charger end, the second charger end, the interior charger surface and the exterior charger surface; a charger display positioned on one of the charger surfaces of the charger main body; at least one charger magnet positioned on one of the charger surfaces of the charger main body; at least one charger battery positioned within the charger main body, as taught by Toya. The combination of Kim and Toya will allow for the charger of the system describe in claim 1 to be easily portable and convenient when there is no available external power supply. However, the combination of Kim and Toya does not teach a charger male band extending from the first charger end; and a charger female band extending from the second charger end for selectively engaging with the charger male band.
	Seong Kim, however, teaches a charger male band (charger male band 1, modified Fig. 4b below) extending from the first charger end (first charger end 3, modified Fig. 3d and 4b); and a charger female band (charger female band, modified Fig.4b below) extending from the second charger end (second charger end 4, modified Fig. 3d and 4b) for selectively engaging with the charger male band. Seong Kim teaches that the male and female bands attached to the charger ends allow for the wearable electronic device to be charged in a wearing state, so as to increase user convenience, increase use time, and prevent losing the device (paragraphs [04] and [20]).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kim and Toya to include a charger male band extending from the first charger end; and a charger female band extending from the second charger end for selectively engaging with the charger male band, as described by Seong Kim. The combination of Kim, Toy, and Seong Kim would enable the system of claim 1 to be charged during a wearing state, increasing convenience and security. 

    PNG
    media_image5.png
    621
    601
    media_image5.png
    Greyscale

Modified Fig. 4b

    PNG
    media_image6.png
    594
    578
    media_image6.png
    Greyscale

Modified Fig. 3d
	Regarding claim 9, the combination of Kim, Toya, and Seong Kim teaches the system of claim 8, wherein the charger display (Toya, 28) is at least two light indicators (Toya, set of LEDS 27, Fig. 5) indicating an amount of power stored in the at least one battery (Toya, Col 9 line 45-49). Toya teaches that it would allow for remaining capacity of the battery to be easily indicated, so as to know when to charge it (Toya, Col 9 line 34-36 and line 45-49).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kim, Toya, and Seong Kim to include wherein the charger display is at least two light indicators for indicating an amount of power stored in the at least one battery of Toya. Doing so would allow the remaining charge of the charger battery to easily displayed.
	Regarding claim 10, the combination of Kim, Toya, and Seong Kim teaches the system of claim 8, wherein the charger further includes a power transmission coil (Toya, primary coil 13, Fig. 5) for wirelessly powering the device (Toya, Fig. 5, Col 5 lines 56-64, charges via magnetic inductance without electrical contacts). Toya teaches that a power transmission coil that charges without electrical contact allows for the charger to be used with portable electronic equipment of different forms of (Toya, Col 1 lines 17-24). Additionally, the charger and the portable electronic device can be in direct contact without extra wires while charging so as to reduce the footprint of the system (Toya, Fig. 5).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kim, Toya, and Seong Kim to include wherein the charger further includes a power transmission coil for wirelessly powering the device of Toya. Doing so would allow for the charger to be used with different forms of portable devices and allow for the system of the device and charger to have a smaller footprint while charging.
	Regarding claim 11, the combination of Kim, Toya, and Seong Kim teaches wherein the power transmission coil (Toya, primary coil 13, Fig. 5) is significantly parallel to the exterior charger surface(Toya, top plate 11A, Fig. 5) and/or interior charger surface (Toya, bottom plate 11B, Fig. 5), and the at least one charger magnet (Toya, 13 acts as the charger magnet and charges via magnetic inductance and Col 3 lines 39-42 describe magnetic force radiating off 13) is positioned on the exterior charger surface (Toya, top plate 11A) and/or interior charger surface (Toya, Col 2 line 22-24 states that 13 can be disposed in 11A). Toya teaches positioning the power transmission coil/magnet parallel and on the same plane as the charger surface helps to keep the battery charger thin and convenient to carry (Toya, Col 3 lines 32-35)
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kim, Toya, and Seong Kim to include wherein the power transmission coil is significantly parallel to the exterior charger surface and/or interior charger surface, and the at least one charger magnet is positioned on the exterior charger surface and/or interior charger surface of Toya. Doing so would allow for the battery charger to remain especially thin and convenient to carry).
	Regarding claim 13, the combination of Kim, Toya, and Seong Kim teaches wherein the charger further includes a charging pin or port (Toya, DC input terminals 17, AC adapter connection terminals 17A, USB terminals 17B, Fig. 2) for accepting an electrical charge (Toya, Fig. 2, Col 6 lines 51-55). Toya teaches that the charging ports accepting electrical charge allow for power to be supplied to the power transmission coil and charge the charger batteries (Toya, lines 56-61).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kim, Toya, and Seong Kim to include wherein the charger further includes a charging pin or port for accepting an electrical charge taught in Toya. Doing so would allow for power to be supplied to the charger and the charger battery to be charged.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Toya (US 7633263 B2), hereafter Toya, and Kim et al. (WO2019143106A1), hereafter Seong Kim, and Choi et al. (KR 20170140962 A), hereafter Choi.
Regarding claim 14, The combination of Kim, Toya, and Seong Kim, teaches the system as claimed in claim 8, but does not teach wherein the charger further includes a protection circuit module for monitoring and controlling electrical and/or wireless communications to and from the at least one battery.
Choi, however, teaches a protection circuit module (battery protection circuit 140, Fig. 8) for monitoring and controlling electrical and/or wireless communications to and from the at least one battery (see paragraph [0044], where the battery protection circuit is electrically connected to the battery) Choi teaches that the protection circuit module can assist in monitoring and protecting the battery from adverse states that may occur while charging, discharging, etc. (paragraph [0044]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kim, Toya, and Seong Kim to include wherein the charger further includes a protection circuit module for monitoring and controlling electrical and/or wireless communications to and from the at least one battery of Choi. Doing so would ensure the battery would be monitored and kept in optimal/safe conditions, as recognized by Choi.  

Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Specific limitations or key features found in claim 12 are not taught or adequately suggested in the prior art of record namely, “the system of claim 10, wherein the power transmission coil is significantly parallel to one of the one or more charger side surfaces, and the at least one charger magnet is positioned on one of the one or more charger side surfaces.”
Specific limitations or key features found in claim 15 are not taught or adequately suggested in the prior art of record namely, “the system of claim 8, wherein the charger is in wireless communication with one or more remote computers or computing devices.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN VAN HUYNH whose telephone number is (571)272-9107. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN VAN HUYNH/					/Anthony Q Edwards/Examiner, Art Unit 2841                                                 Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                   November 28, 2022